Citation Nr: 0834202	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  99-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, and cervical and lumbar spine, claimed as secondary to 
service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, denied service 
connection for arthritis of the right knee, both hands, 
wrists, and cervical and lumbar spine as secondary to 
service-connected osteochondritis dissecans of the left knee.  
The veteran subsequently perfected this appeal.

The Board remanded this case in November 2000 for additional 
development.  In February 2003, the Board undertook further 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2007).  In 
September 2003, the Board remanded the case for 
readjudication.

In August 2004, the Board denied the veteran's service 
connection claims for arthritis of the right knee, both 
hands, wrists, and cervical and lumbar spine as secondary to 
service-connected left knee disabilities.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2006, the Court 
vacated the Board's August 2004 decision, and remanded the 
claim for readjudication consistent with the October 2006 
memorandum decision.

In June 2006, the veteran submitted additional private 
medical evidence along with a waiver of initial RO 
consideration.

In August 2007, the Board dismissed the issues of entitlement 
to service connection for arthritis of both hands and wrists, 
as the veteran withdrew such issues.  The Board remanded the 
issues currently on appeal for further development.  The case 
has since returned to the Board for appellate review.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran's currently diagnosed arthritis of the right 
knee, and cervical and lumbar spine is proximately due to, or 
aggravated by, his service-connected left knee disabilities.
CONCLUSION OF LAW

Arthritis of the right knee, and cervical and lumbar spine is 
not proximately due to, or aggravated by, the veteran's 
service-connected left knee disabilities.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the present case, the unfavorable AOJ decision that are 
the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120. 

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters 
dated in September 2003 and October 2007 that fully addressed 
all notice elements.  The letters informed the veteran of 
what evidence was required to substantiate his claim, and of 
the veteran's and VA's respective duties for obtaining 
evidence.  After the RO issued a February 2008 supplemental 
statement of the case, the veteran was given another 60 days 
to respond.  The veteran responded with a duplicate private 
treatment record that was pertinent to his service connection 
claim for a left hip disability, which the RO ultimately 
granted.  The veteran offered no additional evidence or 
information regarding his arthritis of the right knee, lumbar 
and cervical spine.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond. 

The veteran was advised as to how effective dates are 
assigned in a December 2007 letter from the RO.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter was not 
sent in conjunction with the instant appeal.  Nevertheless, 
because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all available evidence is of record.  
The claims folder contains the veteran's service treatment 
records, private and VA medical evidence, and lay statements.  
All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the veteran nor his representative has specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The veteran is service-connected for osteochondritis 
dissecans of the left knee, currently evaluated as 20 percent 
disabling.  A separate 10 percent evaluation is also in 
effect for traumatic arthritis of the left knee.  

Private medical records submitted by the veteran indicate 
that in August 1972, he underwent an anterior cervical 
interbody fusion for a herniated nucleus pulposus (HNP) at 
C5-6.  In August 1979, the veteran underwent a Gill procedure 
with neurolysis, L5-S1 root, transverse process fusion, L4, 
L5, and S1.  Postoperative diagnosis was first degree 
spondylolisthesis, L5-S1 level; perineural adhesions, 5th 
lumbar root, right intraspinous processes, (bursal like) L4- 
5.

Private medical records dated in March 1994 indicate that the 
veteran injured his right knee in December 1993 when he fell 
approximately eight feet and landed on his right foot.  X- 
rays showed some spurring of the medial and lateral tibial 
plateaus of the right knee, as well as some decreased joint 
space, primarily in the lateral compartment.  There was also 
peaking of the intercondylar eminence. Impression was 
degenerative joint disease of the right knee with trauma- 
induced effusion.

In May 1996, the veteran underwent a microsurgical partial 
hemilaminectomy and foraminotomy C4-5 left and C6-7 
bilaterally.  Post-operative diagnosis was cervical 
spondylosis.

The veteran underwent a VA joints examination in December 
1998.  He complained of low back pain, bilateral knee pain, 
neck pain, bilateral hand pain, and bilateral wrist pain.  He 
takes Advil and a nutritional supplement.  Assessment 
included status post lumbar laminectomy and two cervical 
spine surgeries with fusion of C5-6.   He has osteoarthritis 
in his hands and wrists bilaterally.  He had a laminectomy in 
his lower back, two surgeries on his neck at C5-6 with fusion 
and left knee surgery.  The examiner did not provide an 
opinion regarding the etiology of the veteran's arthritis.

A December 1998 statement from S. Dupois, R.Ph., Ph.D., 
F.A.C.N., consultant pharmacist and nutritionist, indicates 
that he has consulted with the veteran for approximately 10 
years as a provider of adjuvant nutritional therapy.  He 
noted that the veteran has severe arthritis of the right 
knee, both hands, cervical vertebrae, and wrists, and that 
the veteran suffered a service-related left knee injury.  The 
veteran consistently exhibits a very low copper level, 
indicative of decreased ability to synthesize superoxide 
dismutase, the body's primary antioxidant and anti- 
inflammatory agent.  Dr. Dupois attempted to improve the 
veteran's status via aggressive supplementation with copper 
and related agents but was frustrated by the lack of 
response, which he attributes to the ongoing nature of the 
veteran's traumatic osteoarthritis.

The veteran underwent a VA examination in March 2001.  X-rays 
were taken and diagnoses included degenerative arthritis of 
the right knee; degenerative arthritis with cervical fusion, 
cervical spine; degenerative arthritis with lumbar fusion of 
the lumbar spine; and degenerative arthritis of both hands.  
Regarding the etiology of the veteran's arthritis, the 
examiner opined that the veteran "has more articular joint 
involvement with degenerative joint disease not related to 
his original osteochondrosis dissecans of his left knee.  The 
complaints related to the left knee are most likely related 
to his complaints while in the service.  The rest of the 
complaints are not related to his service connected problem."  
In response to the question whether it is more likely, less 
likely or as likely as not that any current arthritis of the 
right knee, and cervical and lumbar spine is related to 
service either by way of occurrence or aggravation or is 
secondary to the service- connected left knee disability, the 
examiner stated that it was "less likely."
The veteran presented to the Iberia Orthopedic Group in 
January 2002.  The examination report indicates the veteran 
came to the clinic specifically for the examiner to answer 
some questions posed by a physician at the VA hospital 
relative to his left knee.  The examiner went over the 
veteran's history in great detail and the veteran underwent 
an examination of his lower extremities and to some degree, 
his upper extremities.  Impression was osteoarthritis that 
includes his hands and probably his cervical and lumbar 
spine, bunion deformity and possibly some traumatic arthritis 
of the right ankle.  The examiner thought the veteran had an 
old laminectomy and fusion in the lumbar spine with a 
persistent sciatica down that left leg.  The veteran also had 
osteoarthritis in both knees and traumatic arthritis to a 
substantial degree with patellar subluxation in the left 
knee.  Regarding the etiology of the veteran's disabilities, 
the examiner stated the following:

I think cause and effect is difficult to 
assess, but it appears that most of the 
problems he has had, particularly in his 
lower extremities, started sometime after 
the two arthrotomies that he had. And, 
certainly, I believe that the loss of 
motion in his knee and probably in his 
hip are related to the effects in his 
knee, but I believe that some of this is 
also related to the lumbar problem that 
he has. A rational and medical basis for 
the problems that he has, I don't think, 
can all be directly related to his left 
knee.  But, certainly, I think that the 
problem he had in his left knee is 
contributory to a great deal of his 
problems, particularly his back and his 
hip and the problems he has in his left 
lower extremity.

The veteran underwent a VA spine examination in May 2003.  
The claims folder was reviewed.  X-rays of the cervical and 
lumbar spine showed fusion of C5-C6, and disc space narrowing 
of L4-5, L5-S1.  Diagnoses included degenerative arthritis of 
the cervical and lumbar spine.  The examiner opined "that the 
probably etiology of the veteran's cervical and lumbar spine 
condition is degenerative arthritis and cervical and lumbar 
spine, and this condition is not likely related to his 
service-connected left knee disability."  The rationale for 
this opinion was stated as follows:
The veteran developed cervical and lumbar 
spine disease many years after leaving 
the service.  The type of condition is 
degenerative arthritis which is apparent 
today. It is related to a degenerative 
process.  The veteran is 69 years old.  
The veteran has generalized 
osteoarthritis in multiple joints.  His 
hands have Heberden's nodes which are a 
physical indication of osteoarthritis.  
Osteoarthritis is a degenerative process 
which is related to the aging process.

The veteran also underwent a VA joints examination in May 
2003.  X-rays were taken and showed degenerative changes.  
The examiner opined "that the etiology of the veteran's 
arthritis of the right knee, both hands, and wrists are not 
likely related to his left knee disability nor were these 
joints aggravated by the veteran's left knee." The rationale 
for this opinion was as follows:

The veteran had an injury to the left 
knee in 1955 and he underwent two 
surgical procedures of the left knee.  It 
is likely that the degenerative changes 
seen in the left knee are the result of 
the traumatic injury and the resulting 
traumatic arthritis. However, the 
arthritis in the wrist and the right knee 
are related to the aging process.  The 
veteran is 69 years old.  He works in the 
air conditioner trade, bending and 
stooping working on his knees a 
considerable amount of time.  He also 
worked for the railroad company.  He also 
has Heberden's nodes on the hands.  This 
is an indication of generalized 
osteoarthritis or degenerative arthritis.  
The veteran has gotten older and his 
joints have deteriorated resulting in 
typical degenerative changes.  These 
changes are not related to the left knee 
injury.

According to a June 2007 statement, a private physician, Dr. 
Dykes, a physician of Internal Medicine, opined that the left 
knee injury sustained in service likely contributes to 
disability of the lumbar area due to strain.

In June 2007, Dr. Winfield, a private physician, Board-
Certified in Family Practice medicine, provided a medical 
evaluation.  Dr. Winfield indicated that he conducted a 
clinical interview of the veteran and reviewed his relevant 
medical and VA records.  Dr. Winfield opined that it is at 
least as likely as not that the veteran's service-connected 
left knee disabilities were a significant contributing factor 
to his cervical spine degenerative arthritis and subsequent 
cervical fusion.  He further opined that the veteran's 
chronic pain and gait changes associated with his service-
related injury were very significant contributing factors to 
his long-term problems with his right knee, and spine, in 
pertinent part.

In November 2007, the veteran underwent another VA 
examination.  The examiner opined that the veteran's left 
knee disability has not caused or aggravated the veteran's 
right knee disability, lumbar spine disability, and/or the 
cervical spine disability.  The examiner attributed such 
disabilities to the normal aging process. The examiner 
explained that the veteran developed cervical and lumbar 
spine disease many years after leaving service; it is related 
to a degenerative process.  

A statement from the veteran's co-worker, B.Y., was received 
at the RO in January 2008.  B.Y. stated that the veteran has 
problems such as weakness and pain in the knees, left hip, 
low back, hands, forearms, and neck.

III.  Legal Criteria - Secondary Service Connection Claim

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(d) (2007).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

IV.  Analysis

The veteran does not claim and the record does not show that 
pertinent disability had its onset in service or that multi-
joint arthritis was manifested within the first post service 
year.  Rather, he contends that his multi-joint arthritis is 
due to his service-connected left knee disabilities.  The 
veteran underwent two surgeries on his left knee.  He has 
also undergone numerous additional orthopedic surgeries and 
asserts that as a result of the various surgeries, he 
developed an arthritic condition, diagnosed as degenerative 
arthritis.

The medical evidence of record clearly establishes that the 
veteran has been diagnosed with arthritis of the right knee, 
and cervical and lumbar spine, in pertinent part.  Thus, 
there is evidence of current disability.  Notwithstanding, 
secondary service connection requires a relationship between 
the claimed disability and the veteran's service-connected 
disability.

The record contains various opinions regarding the etiology 
of the veteran's multi-joint arthritis.  

The favorable opinions consist of a January 2002 opinion from 
the Iberia Orthopedic Group which suggests that most of the 
veteran's problems, particularly in his lower extremities, 
started after his two arthrotomies and that the problems the 
veteran had in his left knee contributed to the problems in 
his back, hip, and left lower extremity.  Dr. Dykes, in his 
June 2007 statement, related the veteran's lumbar spine 
disability to the left knee injury sustained in service.  In 
addition, Dr. Winfield, in his June 2007 statement, opined 
that the veteran's service-connected left knee disability is 
a contributing factor to the arthritis of the right knee, 
lumbar spine, and cervical spine.  All of the private 
physicians are competent to provide an opinion as to the 
likely etiology of the veteran's arthritis of the right knee, 
lumbar and cervical spine.

The record also contains unfavorable etiology opinions 
provided by various VA examiners.  A VA examiner in March 
2001 specifically stated that it was "less likely" that the 
claimed multi-joint arthritis was related to service either 
by way of occurrence, aggravation, or secondary to the 
service-connected left knee disability.  A May 2003 VA 
examiner also opined that the veteran's arthritis was not 
related to or aggravated by the veteran's service-connected 
left knee disability.  A November 2007 VA examiner concluded 
that the service-connected left knee disability has not 
caused or aggravated the veteran's right knee disability, 
lumbar spine disability, and/or the cervical spine 
disability.  

The VA opinions essentially agree that the arthritis in the 
veteran's left knee is related to his service-connected 
osteochondritis dissecans, but indicate that the veteran's 
arthritis in his right knee, and cervical and lumbar spine is 
degenerative, in nature. 

On review, the Board finds the various VA opinions highly 
probative and assigns them greater weight than the private 
medical opinions provided by Iberia Orthopedic Group, Dr. 
Dykes, and Dr. Winfield.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this case, the January 2002 private medical opinion is 
somewhat speculative, in nature.  The opinion does not 
specifically identify the "problems" that it is referring to, 
and although it suggests that the veteran's left knee is 
"contributory" to problems in the veteran's back, hip, and 
left lower extremity, it does not indicate that the veteran's 
arthritis of the right knee, and cervical and lumbar spine is 
proximately due to or aggravated (permanently increased in 
severity) by his service-connected left knee disabilities.  
The Court has held on numerous occasions that medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Similarly, the opinion provided by Dr. Dykes in June 2007 to 
the effect that the veteran's left knee disability "likely" 
contributes to the lumbar spine disability, is of limited 
probative value, as it appears to be a speculative, generic 
statement based on nothing more than the veteran's history 
and contentions.  Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, 
Dr. Dykes offers no rationale for such opinion, and does not 
indicate that he reviewed the veteran's claims folder.  Dr. 
Dykes clearly does not opine that there is a 50 percent 
probability or greater (more likely than not) that the 
veteran's arthritis of the lumbar spine is related to the 
service-connected left knee disability.  

Moreover, although Dr. Winfield provided some rationale for 
his June 2007 opinion, there is no indication that he had the 
benefit of reviewing the entire claims folder, to include the 
service medical records and the VA opinions of record at that 
time (March 2001 and May 2003).  Dr. Winfield only indicated 
that he reviewed the veteran's "relevant medical and 
Department of Veterans Affairs records."  Thus, his opinion 
is considered less-informed and is accorded limited probative 
value.  

In contrast, the Board finds the VA opinions more persuasive, 
as the examiners had the benefit of reviewing the entire 
claims folder, and examining the veteran.  They also provided 
supportive rationale for their opinions.  The Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this case, the opinions provided by the various 
VA examiners are consistent in their findings and 
differentiate between traumatic arthritis and the 
degenerative process.  These opinions indicate that the 
veteran's claimed arthritic conditions are not proximately 
due to, or aggravated by, the veteran's service-connected 
left knee disabilities.  Rather, the examiners opine that 
such arthritis is due to the aging (degenerative) process.  
It was pointed out that the veteran had evidence of 
generalized, systemic arthritis in other parts of his body 
(including the hands) which is further indication that the 
spinal and right knee arthritis are part of a generalized 
process, not related to the traumatic changes in the left 
knee.  The November 2007 VA examiner indicated that the 
veteran developed cervical and lumbar spine disease many 
years after leaving service, and such diseases are related to 
a degenerative process, as opposed to the veteran's service-
connected left knee disabilities.  

The Board acknowledges the veteran's contention that his 
arthritis of the right knee, and cervical and lumbar spine is 
secondary to his service-connected left knee disability.  
While he is competent to describe his symptomatology of the 
right knee, and lumbar and cervical spine (see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994), he is not competent to 
render a medical opinion regarding the etiology of his 
claimed disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's arthritis of 
the right knee, and cervical and lumbar spine is proximately 
due to, or aggravated by, his service-connected left knee 
disabilities. Rather, the preponderance of the evidence 
reflects that the pertinent disabilities are more likely due 
to the normal aging process.  For the reasons discussed 
above, secondary service connection claims for right knee, 
and cervical and lumbar spine, 
must be denied.  Because a clear preponderance of the 
evidence is against these claims, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007).


ORDER

Service connection for arthritis of the right knee, and 
cervical and lumbar spine, as secondary to, or aggravated by, 
service-connected left knee disabilities, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


